         Case: 21-8011 Document
Case 1:17-cv-01323-MN   Document: 13 Filed
                                373-2 Page:07/14/21
                                            1    DatePage
                                                      Filed:1 07/12/2021
                                                              of 1 PageID #: 10557




         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                                CCO-055
                                          No. 21-8011

                          Consumer Financial Protection Bureau

                                                  v.

       Navient Corporation; Navient Solutions, Inc..; Pioneer Credit Recovery, Inc.,
                                        Petitioners

                              (M.D. Pa. No. 3-17-cv-00101)

 Present: RESTREPO, MATEY and SCIRICA, Circuit Judges

        1. Petition for Permission to Appeal under 28 U.S.C. Section 1292(b) filed by
           Petitioners Navient Corp., Navient Solutions Inc. and Pioneer Credit Recovery,
           Inc



                                                                Respectfully,
                                                                Clerk/sb

 _________________________________ORDER________________________________

        The foregoing Petition for Permission to Appeal under 28 U.S.C. Section 1292(b)

 filed by Petitioners Navient Corp., Navient Solutions Inc. and Pioneer Credit Recovery,

 Inc. is denied.



                                                                By the Court,


                                                                s/ Paul B. Matey
                                                                Circuit Judge

 Dated: July 12, 2021
 Sb/cc: All Counsel of Record
                                A True Copy:



                                Patricia S. Dodszuweit, Clerk
